Judgment and order unanimously reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Memorandum: The verdict of the jury was against the weight of the credible evidence. (Appeal from judgment of Niagara Trial Term in favor of plaintiff in an action for damages for personal injuries sustained because of a fall on an allegedly defective sidewalk; also appeal from order denying a motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.